DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2017/0346349) in view of Kim et al. (US 2017/0070101)

Re Claims 1, 5, 6, 8; Shimokawa discloses a power transmission device (1, Fig. 11) comprising: a power supply (11a) that transmits power to a power reception device (2); 
a transmission-efficiency acquiring processor (13, Fig. 11, however the details of 13 is shown in Fig. 14 to include the efficiency acquiring processor 133) that calculates transmission efficiency information indicating a transmission efficiency of the power transmitted to the power reception device or that receives the transmission efficiency information from the power reception device; (Par 0190-196)
a communicator (14) that receives hold information (positional information, acceleration sensor 26) indicating whether or not the power reception device is held by a user from the power 
a power controller (13) that continues the power transmission performed by the power supply when the hold information received by the communicator indicates that the power reception device is held by the user (par 0165) and 
Shimokawa further discloses the user stops power supply on his or her own will. In this case, the user issues a power supply OFF instruction via an interface of the power receiver 2 to notify the power source 1 to that effect by wireless communication. Alternatively, a power supply OFF instruction is issued from the power receiver 2 (user) by ultra-short-range communication by bringing the power receiver 2 into proximity to or contact with the power receiver detection unit 15, as in the start of power supply. (Par 0168).
Shimokawa does not discloses the power controller stops the power transmission performed by the power supply when the hold information indicates that the power reception device is not held by the user.
However Kim discloses the power controller stops (idle state) the power transmission performed by the power supply when the hold information indicates that the power reception device is not held by the user. (Par 0136)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to stop the transmission of power by the power supply when the hold information indicates that the power reception device is not held by the user in order to prevent power wastage by transferring power to the load when the load is not in need of power. 


Re Claim 2; Shimokawa discloses wherein the communicator transmits information that requests the power reception device to transmit the hold information indicating whether or not the power reception device is held by the user, when the transmission efficiency information indicates that the transmission efficiency changed. (Par 160-163, 0227)

Re Claims 10, 11 and 12; Shimokawa discloses portable terminals including the recent smartphones generally incorporate devices such as acceleration sensors or geomagnetic sensors, which may be used to calculate the posture and the position of the power receiver relative to the power source. For example, a movement distance can be calculated by calculating the second-order integral of an acceleration sensor, and the posture in the pitch and roll directions (with respect to the ground) can be estimated by detecting the gravitational direction using the acceleration sensor and performing vector decomposition into an orthogonal coordinate system. It is difficult for a geomagnetic sensor to obtain a position resolution on the order of several centimeters, but it is possible to detect the posture in the yaw direction. (Par 0092)
	Shimokawa does not discloses wherein the hold information is grip information indicating whether or not the power reception device is gripped by the user's hand.
However smartphones generally incorporate devices such as grip or pressure sensors to determine when display has been touched or pressed and it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have used touch sensor to determine grip information indicating whether or not the power reception device is gripped by the user's hand in order to efficiently transmit power to the load. 

.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
01/18/2022
Primary Examiner, Art Unit 2836